—Appeal by the defendant from a judgment of the Supreme Court, Kangs County (Juviler, J.), rendered March 29, 2001, convicting him of manslaughter in the first degree and criminal possession of a weapon in the fourth degree (three counts), after a nonjury trial, and imposing sentence.
*768Ordered that the judgment is affirmed.
The defendant’s claims of legal insufficiency are unpreserved for appellate review (see CPL 470.05 [2]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, resolution of issues of credibility, as well as the weight to be accorded the evidence, are primarily questions to be determined by the trier of fact, which saw and heard the witnesses (see People v Gaimari, 176 NY 84, 94 [1903]). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see People v Garafolo, 44 AD2d 86, 88 [1974]). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see CPL 470.15 [5]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80, 93 [1982]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Altman, J.P., Feuerstein, H. Miller and Townes, JJ., concur.